On consideration of the “Petition for a Writ of Habeas Corpus and Other Extraordinary Relief” filed in the above-entitled action, and of the other pleadings filed by the parties,1 it appears that subsequent to the filing of said Petition, the following petitioners have been discharged “for the good of the service”, pursuant to their granted requests submitted in accordance with Paragraph 10-1, Army Regulation 635-200:2
Specialist Four Timmie L. Rutledge
Private First Class Daniel Dueñas
Private James E. Cannon
Private Cornelius Lott
In the circumstances of this case, their discharges terminate their amenability to trial by court-martial. United States v Gwaltney, 20 USCMA 488, 43 CMR 328 (1971).
It further appears that the charges against the following petitioners have been referred to a special court-martial authorized to impose a sentence no more severe than confinement at hard labor for six months and forfeiture of two-thirds pay per month for a like period:
Private First Class Lee B. Howard
Private First Class Leroy Jenkins
Private First Class Larry W. Smith
Private Raymond D. Brooks
Inasmuch as the maximum sentence *660imposable in each case is less than the jurisdictional limits of review by this Court, relief under the provisions of Title 28 USC § 1651(a) is unavailable. United States v Snyder, 18 USCMA 480, 40 CMR 192 (1969); In re Watson, 19 USCMA 401, 42 CMR 3 (1970); Barrera v Laird, 19 USCMA 636 (1970).
Accordingly, it is, by the Court, this 28th day of January 1972,
ORDERED:
That, as to the said Specialist Four Rutledge, Private First Class Dueñas, and Privates Cannon and Lott, the said Petition be, and the same hereby is, dismissed as moot. And it is further
ORDERED:
That, as to the said Privates First Class Howard, Jenkins and Smith, and Private Brooks, the said Petition, be, and the same hereby is, dismissed for lack of jurisdiction.

 (a) Respondents’ “Reply to Order to Show Cause.”
(b) “Memorandum in Response to Government’s Reply”, and the “Supplement to Petition for Habeas Corpus and Other Extraordinary Relief” filed by special leave of this Court.


 “An individual whose conduct has rendered him triable by court-martial under circumstances which could lead to a bad conduct or dishonorable discharge may submit a request for discharge for the good of the service. The request for discharge may be submitted at any time after court-martial charges are preferred against him . . .”